Title: To Benjamin Franklin from the Duchesse de Deux-Ponts, 13 April 1783
From: Deux-Ponts, Marianne Camasse, comtesse de Forbach
To: Franklin, Benjamin


dimanche 13 avril [1783]
Mr delisle home tres honette tres Aimable et qui a Lhoneur de Vous conoitre mon respectable amis Mais qui Na pas encor eut Celui de diner chez Vous, sest Mis sous ma protection pour Venir Vous demander a diner aujourdhui, Comme il est tres Lies avec Nous et avec La pluspart de Vos amis jai penséz mon cher amis que Vous Ne desaprouveriez pas que je Vous L’amenne, Mais jai Crue Cependant devoir Vous en prevenir en attendent Le bonheur de Vous Voir de Vous embrasser de Vous remercier de La Medaille et de Vous renouveller Mon fidel et tendre homage
M F Douairiere DU DUC DE Deuxponts
 
Addressed: a Monsieur / Monsieur franclin / Ministre pleinipotentiaire / des etats unis a La Cour / de france / a passis
